Citation Nr: 1647282	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  08-35 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as due to in-service exposure to herbicides or as secondary to service-connected acne vulgaris with residual scarring.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from February 1963 to February 1966, to include service in the Republic of Vietnam.  His decorations include the Combat Infantryman's Badge.

This case came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In a March 2016 decision, the Board denied the Veteran's claims for a rating in excess of 10 percent for acne vulgaris with residual scarring and service connection for hypertension, to include as due to in-service exposure to herbicides or as secondary to service-connected acne vulgaris with residual scarring.  He appealed that Board decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a joint motion for partial remand, in an October 2016 Order, the Court vacated and remanded the part of that Board decision that denied the claim for service connection for hypertension for readjudication in accordance with the joint motion for partial remand.  As the Veteran did not appeal the denial of the claim for an increased rating for acne vulgaris with residual scarring, that claim was dismissed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his hypertension is the result of his service, to include exposure to herbicides, or, in the alternative, was caused or aggravated by his service-connected acne vulgaris with residual scarring.

VA provided the Veteran with an examination in February 2012.  The examiner stated that the Veteran's hypertension was not caused by or a result of any "medical event" while in service.  

As "medical event" may not have encompassed Agent Orange exposure, the Board finds that another opinion is needed to adequately address direct service connection due to Agent Orange exposure.

To address secondary service connection due to the Veteran's service-connected acne vulgaris, VA provided him with an examination in August 2015 and obtained an addendum opinion in September 2015.  In the August 2015 examination report, the examiner stated that acne vulgaris does not cause hypertension as there is not a relationship pathologically or physiologically and, therefore, it is less likely than not that the Veteran's hypertension is due to his service-connected acne vulgaris.  In the September 2015 addendum opinion, the same examiner stated that acne vulgaris does not cause or aggravate hypertension and, therefore, it is less likely than not that the Veteran's service-connected acne vulgaris with residual scarring aggravated his hypertension.  The examiner referred to the August 2015 examination report for further details.  

As the examiner did not provide sufficient detail for the Board to adequately consider the probative value of those opinions, the Board finds that another opinion is needed to adequately address secondary service connection.  In that regard, the Veteran reported having increased problems with his hypertension from 1966 to 1975 because of his skin issues, as different hypertension medications caused him to experience skin reactions and his medical providers changed his hypertension medications accordingly.  The examiner should be asked to address that assertion in rendering the addendum opinion on whether Veteran's hypertension was aggravated by his service-connected acne vulgaris.

To provide an examiner with an opportunity to elicit any needed information regarding the history and symptomatology of the Veteran's hypertension, and ensure an opinion based on a complete record, the Veteran should be afforded another examination.

Prior to the examination, the AOJ should ask the Veteran to provide the name of any healthcare provider who has treated him for his hypertension since the issuance of the September 2015 supplemental statement of the case and attempt to obtain any adequately identified records.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the name of any healthcare provider who has treated him for his hypertension since the issuance of the September 2015 supplemental statement of the case.  Obtain any adequately identified records.  

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  The examiner should review the claims folder and note that review in the report.  All indicated tests should be conducted.  The examiner should provide a complete rationale for all conclusions.  The examiner should discuss the Veteran's lay statements regarding the history and chronicity of symptomatology.  The examiner should address the following.

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its onset during active service or within one year thereafter, or is otherwise causally related to such service, to include exposure to herbicides?  Discuss the Veteran's report of first taking blood pressure medication in the 1970s.  

(b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused or aggravated (worsened beyond the natural progress of the disease) by his service-connected acne vulgaris with residual scarring?  Discuss the Veteran's report of increased problems with his hypertension because of his skin issues, as different hypertension medications caused him to experience skin reactions and his medical providers changed his hypertension medications accordingly.  

3.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

